Citation Nr: 0836272	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-38 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the May 1989 rating decision that denied entitlement to 
service connection for residuals of a low back injury.

2.  Entitlement to restoration of service connection for 
degenerative joint disease of the lumbar spine with sciatica; 
spinal stenosis, status post laminectoy L2-5.

3.  Entitlement to an earlier effective date, earlier than 
May 6, 2003, for entitlement to service connection for 
degenerative joint disease of the lumbar spine with sciatica; 
spinal stenosis, status post laminectoy L2-5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2004 and July 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana. 

A Video Conference hearing in front of the undersigned Acting 
Veteran's Law Judge was held in November 2007.  A transcript 
of the hearing has been associated with the claim file.


FINDINGS OF FACT

1.  With respect to the May 1989 rating decision, the correct 
facts as known at that time were before the adjudicators, the 
law then in effect was correctly applied, and the decision 
did not contain an undebatable error that was outcome 
determinative.

2.  In an April 2004 rating decision, the veteran was granted 
service connection for degenerative joint disease of the 
lumbar spine with sciatica; spinal stenosis, status post 
laminectomy L2-5, effective May 6, 2003.

3.  A July 2005 rating decision severed service connection 
for the veteran's degenerative joint disease of the lumbar 
spine with sciatica; spinal stenosis, status post laminectomy 
L2-5, effective October 1, 2005.

4.  The grant of service connection for degenerative joint 
disease of the lumbar spine with sciatica; spinal stenosis, 
status post laminectomy L2-5 did not contain an undebatable 
error.

5.  The veteran filed a claim for service connection for a 
back disability in October 1988, which was denied in May 
1989.  The veteran did not appeal the decision and it became 
final.

6.  The RO denied the veteran's request to reopen the claim 
in January 2001.  The veteran did not appeal the decision and 
it became final.

7.  The appellant filed an informal claim to reopen his claim 
for degenerative joint disease of the lumbar spine with 
sciatica; spinal stenosis, status post laminectomy L2-5 on 
April 30, 2003 and filed a formal claim that was received on 
May 6, 2003.


CONCLUSIONS OF LAW

1.  The May 1989 rating decision that denied entitlement to 
service connection for a back injury was not clearly and 
unmistakably erroneous. 38 U.S.C.A. §§ 310 (West 1988),; 7105 
(West 2002); 38 C.F.R. §§ 3.303(a) (1989); 3.104, 3.105 
(2007).

2.  The July 2005 rating decision severing service connection 
for degenerative joint disease of the lumbar spine with 
sciatica; spinal stenosis, status post laminectomy L2-5 was 
not proper and restoration of service connection is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.105, 3.159 (2007).

3.  The criteria for an earlier effective date of April 30, 
2003, but no earlier, for a grant of service connection for 
degenerative joint disease of the lumbar spine with sciatica; 
spinal stenosis, status post laminectomy L2-5, have been met. 
38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

With respect to the claim of clear and unmistakable error in 
the May 1989 decision the Board notes that the notice and 
duty to assist provisions of the law and regulations are not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001).  Therefore, discussion of the notice 
provisions as to that issue is not required.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2007).

Regarding the claim for restoration of service connection, 
the Board is granting the veteran's claim.  As such, any 
deficiencies with the notice requirements are harmless.

With respect to the claim for an earlier effective date, the 
Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In a VCAA letter of May 2003 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until April 2006 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Moreover, entitlement to an 
earlier effective date is the premise of the claim.  
Accordingly, it is therefore inherent in the claim that the 
veteran had actual knowledge of the effective date element of 
his claim.  For these reasons, the Board finds that, despite 
the timing error, there has been fundamental fairness.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  The Board 
notes that some of the veteran's service medical records were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  The AOJ contacted NPRC in an attempt 
to locate any available records and all available records 
were attached to the claims file.  These included the 
separation examination records from the Office of the Surgeon 
General.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

In addition to available service medical records, private 
medical treatment records and outpatient medical records have 
been obtained.  The veteran was afforded VA examinations and 
a Video conference hearing.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

        A.  Clear and unmistakable error (CUE) in the May 1989 
rating decision

The veteran contends that the May 1989 rating decision that 
denied service connection for a back injury was clearly and 
unmistakably erroneous.  In essence, he argues that his claim 
of an injury in service has been the same since he initially 
filed for service connection in 1989 and that the RO 
erroneously failed to assist him in obtaining evidence 
necessary to establish entitlement to service connection in 
that his service medical records were not complete at the 
time of the denial.

Under the provisions of 38 C.F.R. § 3.105(a) (2007), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

A determination that a prior determination involved CUE 
involves the following considerations: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 
(1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

Here, the May 1989 rating decision being challenged on the 
basis of CUE considered the veteran's available service 
medical records and the findings of a VA examination of 
November 1988 which diagnosed traumatic arthritis of the 
lumbosacral spine.

The question for consideration at the present time is whether 
the May 1989 rating decision contained CUE.  As noted 
previously, one means of establishing CUE is to demonstrate 
that the correct facts, as they were known at the time, were 
not before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).

In denying the back injury claim in the May 1989 rating 
decision, the RO noted the VA examination and stated that 
there was evidence of low back pain for the past 10 years.  
However, there was no record of a back injury in service.  
The Board finds that the discussion of facts in the May 1989 
rating decision clearly establishes that the correct facts, 
as known at the time, were correctly before the adjudicators 
and a finding of CUE cannot be established on this basis.  
Specifically, the RO noted that the veteran's service medical 
records were incomplete and listed those records which were 
available, including Surgeon General Office records showing 
the veteran was admitted to the hospital in Korea in November 
1952 for treatment of a common cold, and in September 1952 
for treatment of ganglion, a list of operations performed and 
the discharge examination.  The rating decision also 
referenced the recent findings of the only VA examination of 
record at the time.  Therefore, the Board finds that the RO 
clearly considered all of the available evidence at the time 
and correctly considered it.

CUE can also be established by showing that the law as then 
in effect was misapplied.

The law that was in effect in May 1989 stated that, for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct.  38 U.S.C. § 310 (West 1988).

The law also provided that, for the purposes of § 310, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C. § 311 (West 1988).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303(a) (1989).

The regulations also stated that there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary. Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service. Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof. Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service. 38 C.F.R. § 3.303(c) (1989).

A review of the record here does not demonstrate that the RO 
incorrectly applied the statutory or regulatory provisions 
extant in 1989.

On the basis of the evidence associated with the claims 
folder in May 1989, the Board cannot conclude that the RO 
decision was clearly and unmistakably erroneous.  While there 
was evidence of a back disability, available service medical 
records did not show an injury during active service.  
Therefore, it is found that reasonable minds could differ as 
to whether a back disability had been incurred during active 
service.  Hence, the relationship between the back disability 
and active service was open to debate, precluding a finding 
of CUE.  Indeed, a CUE claim cannot succeed unless the error 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
The present case does not compel that conclusion.

The Board notes that, after the May 1989 rating decision, the 
veteran sought to reopen the claim with additional medical 
evidence showing diagnoses of a low back disability, lay 
statements stating the veteran was hospitalized while in 
service, and ultimately, a VA examination report with a 
positive nexus opinion.  However, the post-May 1989 evidence 
was not part of the record at the time of the May 1989 rating 
decision.  Therefore, it can have no bearing on the veteran's 
claim of CUE with respect to the May 1989 rating decision.

The veteran contends that the RO's failure to assist in the 
development of his claim in connection with the May 1989 
rating decision rendered that decision clearly and 
unmistakably erroneous.  Specifically, the veteran asserts 
that since complete service medical records were not 
available and his claim of an in-service injury has been 
consistent since he initially applied for service connection 
in 1989, the RO erroneously denied service connection in May 
1989.  He asserts that the failure to obtain his service 
medical records prior to rendering a decision constituted 
grave procedural error so as to vitiate the finality of the 
May 1989 decision.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).

In this regard, the Board notes that the RO requested the 
veteran's service medical records and it was determined they 
were unavailable as they were apparently destroyed in a fire 
at the National Personnel Records Center (NPRC) in 1973.  
Furthermore, service medical records have continued to be 
unavailable.  The veteran's case is not one where the RO was 
not able to locate service medical records which were later 
obtained.  Instead, the veteran's records have not been 
located.  The RO did request the records and even obtained 
Surgeon General Office records in an effort to obtain as many 
service medical records as could be obtained.  Furthermore, 
the veteran was afforded a VA examination.  Therefore, the 
Board finds that there is no merit in the veteran's claim 
that the RO did not assist in obtaining evidence.  In any 
event, the Court has held that a failure in the duty to 
assist cannot give rise to CUE nor result in grave procedural 
error so as to vitiate the finality of a prior, final 
decision.  Thus, any such alleged inadequacy cannot serve as 
a basis for a finding of CUE.  Cook, 318 F.3d 1334.

In sum, the Board concludes that the May 1989 rating decision 
that denied service connection for a low back disability did 
not contain CUE.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



        B.  Restoration of service connection

The veteran was awarded service connection for degenerative 
joint disease of the lumbar spine with sciatica; spinal 
stenosis, status post laminectomy L2-5 in an April 2004 
rating decision.  A 20 percent evaluation was assigned, 
effective May 6, 2003.  The basis for the allowance was that 
the degenerative joint disease of the lumbar spine was a 
result of an injury in service.  

In a March 2005 rating action, the RO proposed to sever 
service connection for degenerative joint disease of the 
lumbar spine.  The veteran did not submit any evidence 
demonstrating that service connection should be maintained.  
The severance was implemented in a July 2005 rating decision.  
The effective date of severance was October 1, 2005.  In 
August 2005, the veteran submitted a notice of disagreement 
with the July 2005 rating determination.  A statement of the 
case was issued in December 2006 and the appeal was perfected 
with the receipt of a VA Form 9 in January 2007.

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105(d) 
(2007).

Regarding the substantive criteria for severing service 
connection for a disability, 38 C.F.R. § 3.105(d) places the 
same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to overturn an unfavorable previous decision.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

At the outset, the Board notes that the preliminary notice 
requirements set forth under 38 C.F.R. § 3.105(d) have been 
satisfied in the present case, based on the facts as detailed 
above.  Thus, the only question for consideration is whether 
the July 2002 rating decision that granted service connection 
for hypertension as secondary to diabetes mellitus contained 
clear and unmistakable error (CUE).

As noted previously, previous determinations that are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo, supra.

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen, supra.  
Mere disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen, supra.  A 
decision regarding CUE must be made on the basis of the law 
and evidence at the time of the decision at issue.  Porter, 
supra.

Although the same standards apply in a determination of CUE 
error in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection under section 3.105(d), section 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
Daniels, 10 Vet. App. at 480.  The Court reasoned that 
because 38 C.F.R. § 3.105(d) specifically states that "[a] 
change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that ... a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.  

The Board notes that in the present case no additional 
evidence has been submitted after the severance of service 
connection, therefore, this holding are not applicable in the 
present case.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for a back disability was initially denied 
in May 1989 on the basis that there was no evidence of an 
injury in service.  While there was evidence of degenerative 
joint disease of the back, there were no service medical 
records available as it had been determined the records had 
been destroyed in the fire at NPRC in 1973.  

In January 2001 the RO denied the veteran's request to reopen 
his claim for service connection for a back disability on the 
basis that no new and material evidence had been submitted.  
The veteran subsequently requested to reopen the claim in May 
2003.

VA examination report of September 2003 notes a diagnosis of 
degenerative joint disease of the lumbar spine with sciatica.  
The report notes that the veteran reported he injured his 
back in 1951 while in service while lifting heavy objects; 
that he was treated for the strain and treated 
conservatively; and, that it progressed to the point where he 
required a fusion of the spine in 1998.  The Addendum of 
March 2004 provides the medical opinion which states that 
based on the veteran's reported injury in service between 
1951 and 1955, and records which show that he had periodic 
back pain and stiffness that resulted in a laminectomy after 
conservative treatment "the alteration of normal movement 
secondary to long term spasm of the lower back could result 
in degenerative disk disease that progressively worsens 
causing a pathologic degeneration of the intervertebral discs 
in the lumbar spine.  Given that his process may have begun 
with the initial injury between 1951 and 1953, it is at least 
as likely as not that [the veteran's] degenerative disc 
disease is related to back strain incurred during military 
service while lifting heavy objects."  

Based on the findings and medical opinion of the VA 
examination of September 2003 and Addendum of March 2004 the 
RO granted service connection for degenerative joint disease 
of the lumbar spine in a rating decision of April 2004.

As noted above, the RO severed service connection for 
degenerative joint disease of the lumbar spine in July 2005 
based on the fact that the VA examiner who provided the 
opinion of March 2004 relied on facts not established by the 
record, specifically that the veteran had incurred an injury 
to the back in service.  

After a review of the evidence of record the Board finds that 
the April 2004 rating decision that awarded the veteran 
service connection for degenerative joint disease of the 
lumbar spine was reasonably supported by the evidence then of 
record, and did not include legal or factual error that 
changed the outcome of the decision. 

As stated previously, the first step in demonstrating clear 
and unmistakable error clear and unmistakable error requires 
that either (a) the correct facts, as they were known at the 
time, were not before the adjudicator; or (b) the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  The RO has alleged a specific error of fact in this 
case, namely that there is no evidence of an injury to the 
back in service.  

The March 2005 proposal to sever, and, therefore, the July 
2005 severance decision, does not establish an error in law 
and fact but instead represent a simple disagreement with the 
decision of April 2004 as to how the facts of the veteran's 
allegations of an injury to the back in service were weighed 
or evaluated.  Such a disagreement as to how the evidence 
that was of record was weighed cannot constitute CUE.  

The RO based the severance on the lack of evidence of an 
injury in service.  However, the Board notes that the veteran 
is competent to state that he injured his back in service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet App. 465 (1994).  As the veteran is 
competent to state he injured his back in service, the issue 
then turns to the credibility of the veteran.  In that 
regard, the Board notes that the veteran has been consistent 
in alleging that he injured his back in service.  From the 
first time that he sought service connection for a back 
disability in 1989, his claim has been consistent.  
Therefore, the Board finds that a reasonable person could 
find the veteran's allegations of an injury to the back in 
service to be credible.

The RO appears to determine that the VA examiner's opinion of 
March 2004 was not reliable as it was based on unsupported 
history by the veteran, due to the lack of evidence of an 
injury to the back in service.  However, as noted above, a 
reasonable person could find that an injury did occur.  
Furthermore, the Board notes that service medical records are 
unavailable.  While the fact that service medical records 
were not available does not create a presumption of the 
claimed injury, it does establish a heightened duty in the 
case to provide adequate reasons and basis for the denial of 
service connection.  In that regard, the Board notes the 
proposed severance of March 2005 and subsequent July 2005 
severance decision do not address VA's heightened duties in 
this case, or how there can be CUE based on the absence of 
evidence of a fact when that absence of evidence is derived 
in large part from the fact that records in the government's 
possession have disappeared.  This is itself an erroneous 
shift of the burden from VA to the veteran.  Where service 
connection has been granted, and VA is seeking to sever 
service connection of the basis of CUE in the rating decision 
granting service connection, the burden of proof remains upon 
the Government.  38 C.F.R. § 3.105(d).

As noted above, CUE is a very rare and specific form of 
error. It is the kind of error of fact or law "to which 
reasonable minds could not differ."  See Fugo, supra.  The 
error must be undebatable.  However, for the reasons stated 
above, the Board finds that at the very least reasonable 
minds could differ as to whether the veteran incurred an 
injury to the back in service.  Since a reasonable person 
could conceivably find that the veteran injured his back in 
service.  Given this, and considering the VA medical opinion 
of March 2004 which stated that the veteran's degenerative 
joint disease of the back was due to his injury in service, 
the Board finds that the veteran's grant of service 
connection in April 2004 was not clearly and unmistakably 
erroneous.

In sum, it is not enough to show that the April 2004 decision 
to grant service connection was likely incorrect.  Instead, 
for the severance to stand in this case, the burden is on the 
government to show that the April 2004 decision to award 
service connection was without question incorrect, and that 
the only possible outcome supported by the facts and law in 
2004 would have been a denial.  This high standard has not 
been met here by VA.

Therefore, the veteran is entitled to restoration of service 
connection for degenerative joint disease of the lumbar spine 
with sciatica; spinal stenosis, status post lumbar 
laminectomy L2-5.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

        C.  Earlier Effective Date

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board. See, e.g., 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. 
If the claimant does not initiate an appeal within one year, 
or if the claimant fails to perfect the appeal by filing a 
timely substantive appeal, or if the claimant initiates a 
timely appeal and the appeal is later withdrawn or denied, 
the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 
20.302, 20.1100, 20.1103.  Any award based on a subsequently 
filed application for benefits can be made effective no 
earlier than the date of the new application.  See 38 
U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

The veteran filed a claim of entitlement to service 
connection for a back disability in October 1988.  The RO 
denied service connection for a back disability in a rating 
decision of May 1989.  The veteran did not appeal the 
decision.

In February 2000,  the veteran filed a request to reopen his 
claim for service connection for a back disability.  In a 
rating decision of January 2001 the RO denied the veteran's 
request to reopen the claim.  The veteran did not file a 
Notice of Disagreement or a substantive appeal.

At an RO hearing of April 2003, the veteran submitted private 
medical treatment records which showed treatment for a back 
disability.  These records were noted as received on April 
30, 2003.  

On May 6, 2003, the veteran filed a formal claim for service 
connection for a back disability.  In it he stated that he 
had been instructed at the RO hearing to file a request to 
reopen his claim for service connection for a back 
disability.  In a rating decision of April 2004, the RO 
reopened the veteran's claim and granted service connection 
effective May 6, 2003, the date of the receipt of the 
veteran's reopened claim.  The RO noted that the veteran was 
instructed to reopen his claim for service connection for a 
back injury at the RO hearing of April 30, 2003, but no 
earlier.

The veteran is appealing the effective date of the grant of 
service connection for degenerative joint disease of the 
lumbar spine with sciatica; spinal stenosis, status post 
laminectomy L2-5.  After a careful review of the evidence of 
record the Board finds that the veteran is entitled to an 
effective date of April 30, 2003.

As noted above, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  If a 
formal claim has not been filed, one should be sent to the 
veteran.  If a formal claim is then received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.

The Board finds that the veteran filed an informal request to 
reopen his claim for service connection for a back disability 
on April 30, 2003.  In his formal claim of May 6, 2003, the 
veteran states he was instructed to file a request to reopen 
his claim for service connection for a back disability and in 
the rating decision of April 2004 the RO states the same.  
While the transcript of the RO hearing does not show that the 
veteran was instructed to reopen his claim, the Board notes 
that at one point during the hearing, the transcript notes 
that the hearing went "off the record" and the record does 
contain treatment records filed by the veteran on the day of 
the hearing which show treatment for a back disability.  
Therefore, the Board finds that it is reasonable to conclude 
that there was communication or action which could be 
indicate an intent to file a claim for benefits at the time 
of the RO hearing of April 30, 2003 that can reasonably be 
construed as an informal request to reopen his claim for 
service connection for a back disability.  In fact, the Board 
notes that the RO must have recognized the same and therefore 
instructed the veteran to file a formal claim.  

Therefore, the Board finds that the veteran filed an informal 
claim on April 30, 2003, at which time he was instructed to 
file a formal claim which he filed in May 2003.  As the 
formal claim was filed within a year from the time he was 
told to file the formal claim, the date of the grant of 
service connection is the date of the informal claim, or 
April 30, 2003.

The Board notes, however, that the veteran is requesting an 
earlier effective date going back to his initial claim for 
service connection in May 1989.  In that regard, the Board 
finds that there is no basis on which to grant an earlier 
effective date prior to April 30, 2003.

The RO denied the veteran's claim for a back disability in 
May 1989.  The veteran did not appeal this decision.  He 
subsequently attempted to reopen the claim in February 2000.  
This request was denied in January 2001.  Once again, he did 
not appeal the decision.  Therefore, these decisions are 
final.  See 38 U.S.C.A. § 7105.

The next communication received from the veteran regarding 
his back disability was not received until April 30, 2003.  
The RO's prior determination of January 2001 denying the 
veteran's request to reopen the claim is final.  No further 
claim was received from the veteran or his representative 
until the April 2003 request to reopen the claim.  Looking at 
the time period after the final decision of January 2001, the 
Board finds that prior to April 30, 2003, there was no claim, 
informal claim, or an intent to file a claim for a 
psychiatric disorder.  None of the documents submitted since 
the last unappealed rating decision of January 2001 and April 
30, 2003, the date of the receipt of the reopened claim, 
addressed the issue of a back disability and thus cannot be 
considered a claim, an informal claim, or an intent to file a 
claim.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as a matter of law and 
regulation, an earlier effective date beyond April 30, 2003 
cannot be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The May 1989 rating decision which denied service connection 
for a back injury has not been shown to contain CUE.

Restoration of service connection for degenerative joint 
disease of the lumbar spine with sciatica; spinal stenosis, 
status post lumbar laminectomy L2-5, is granted.

An effective date of April 30, 2003, for the grant of service 
connection for degenerative joint disease of the lumbar spine 
with sciatica; spinal stenosis, status post lumbar 
laminectomy L2-5, is granted.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


